Title: From Thomas Jefferson to John Wayles Eppes, 3 September 1795
From: Jefferson, Thomas
To: Eppes, John Wayles



Dear Sir
Monticello Sep. 3. 95.

  I find on recurring to the papers that the name of the person for whose tobacco I am charged was Thomas Cobbs. The year does not appear: but it must have been 1785. or 1786. Nor does the warehouse appear.—Mr. Giles joined us, the day after you left us, and after a stay of a week or 10 days he went on to the springs, from whence he will return with Mr. Randolph. A letter from Mr. Randolph 2 days ago comforts us with the information that he is so much mended as to give him strong hopes of an entire restoration of his health. He does not say when he shall be back. I suppose the first frosts will drive them home. I shall count strongly on having the pleasure of recieving the Eppington family this season. From Mr. Eppes’s known industry I apprehend it will not be till he has done seeding his ground. But be it when it will it will give us all great pleasure. You promised to be of the party. I do not hear from you about the horse. Compliments to the Eppingtons and Adieu. Yours affectionately

Th: Jefferson

